DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/2020 has been entered.



Response to Arguments
Applicant's arguments filed 07/17/2020 have been fully considered but they are not persuasive.
The Applicant has amended independent claims 1,  9 and 16 to recite, 

“…wherein the transaction involves the one or more accounts, one or more cryptocurrencies, or one or more crypto accounts, of or associated with the account holder and involves a counterparty…wherein the receiver receives at least two transaction authorization requests, transaction, wherein the at least two transaction authorization requests are generated at and by a first communication device during the transaction with the counterparty, wherein the first communication device is associated with the account holder, and further wherein each of the two transaction authorization requests identifies the account, the cryptocurrency, or the cryptocurrency account, involved in each of the at least two transaction authorization requests, and further wherein the at least two transaction authorization requests are transmitted from the first communication device…”


DeCastro also suggests a scenario wherein a businessman wants to transfer funds to a group of Partners in a meeting, where none are connected to the Internet or to the network of the system of the invention. Nevertheless, all parties have either a device of the present invention or an application running the device of the present invention at their disposal. The Businessman transfers crypto-currency from his device directly to each of those of the Partners, and all devices are updated with information describing and identifying the relevant transaction.
 [see DeCastro, ¶0053], [0074], [0083].  Under the broadest reasonable interpretation, it is being interpreted that the partners may be considered counterparties to the businessmen that is sending validated transactions of cryptocurrency to each of them. 
It is also the case that DeCastro suggests embodiments wherein fiat currency can be converted to digital currency for the purposes of payment [0056]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. Claims 1, 4-9 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DECASTRO (US 2015/0170122) in view of HANKINS et al (US 2010/0306103).






Re claims 1, 9 and 16:
An apparatus [110024-apparatuscomprises dedicated hardware and logic (e.g., microchips and electronic components, software, mobile applications, server based hosting, cryptocurrency definitions, etc., ] comprising:
[A] a database [see ¶0024-data can be stored in a handheld device-110025], wherein the database stores information regarding on or more accounts, one or more cryptocurrencies, or one or more accounts, of or associated with an account associated with an account holder [110024-cryptocurrency is used in the handheld device that are associated with users performing transactions-see ¶0025]
wherein the database stores information regarding an instruction that an account of the one or more accounts, a cryptocurrency of the one or more cryptocurrencies, or a cryptocurrency account of the one or more cryptocurrency accounts [¶0074],;
[B] a central processing computer [see Decastro, Abstract, ¶0025]
[C} a distributed ledger and Blockchain technology system [¶0074-¶0075], and 
[D] a receiver [¶0024]; 
wherein the receiver receives at least two transaction authorization requests regarding the transaction,
wherein the transaction involves the one or more accounts, one or more cryptocurrencies, or one or more crypto accounts, of or associated with the account holder and involves a counterparty,
wherein the receiver receives at least two transaction authorization requests, transaction, wherein the at least two transaction authorization requests are generated at and by a first communication device during the transaction with the counterparty, 
wherein the first communication device is associated with the account holder, and further wherein each of the two transaction authorization requests identifies the account, the cryptocurrency, or the cryptocurrency account, involved in each of the at least two transaction authorization requests, and further wherein the at least two transaction authorization requests are transmitted from the first communication device
[ DeCastro discloses a scenario where a Buyer is visiting a farm of a Seller  and where the buyer has a bank account, but uses devices where a payment in cryptocurrency can be made by the Buyer to the Seller. [see  ¶0052] DeCastro also suggests a scenario wherein a businessman wants to transfer funds to a group of Partners in a meeting, where none are connected to the Internet or to the network of the system of the invention. Nevertheless, all parties have either a device of the present invention or an application running the device of the present invention at their disposal. The Businessman transfers crypto-currency 
 wherein each transaction authorization request of the at least two transaction authorization requests contains information regarding an account of the plurality of accounts, a cryptocurrency of the plurality of cryptocurrencies, or a cryptocurrency account of the plurality of cryptocurrency accounts, utilized to effectuate payment for the transaction, and further wherein the central processing computer processes information contained in each of the at least two transaction authorization requests using information stored or contained in the database.[¶0075-¶0078]
Decastro disclose information regarding crypto currencies but fails to disclose storing an instruction that one or more accounts, a cryptocurrency of the one or more cryptocurrencies, or a cryptocurrency account of the one or more cryptocurrency accounts cannot be utilized to effectuate a payment for an entire amount of, or a total cost of, a transaction.
Hankin discloses that one or more accounts, a cryptocurrency of the one or more cryptocurrencies, or a cryptocurrency account of the one or more cryptocurrency accounts cannot be utilized to effectuate a payment for an entire amount of, or a total cost of, a transaction [see e.g., in general H0007-H0009, but pa rticularlyH0012 wherein balances and/or limits are checked or queried prior to submitting a transaction against an account. For example, if a pre-transaction check reveals that insufficient funds a re available to satisfy an amount due, a transaction need not be submitted against that account].
It would have been obvious before the effective file date of the invention for Decastro to have employed the notoriously old and well known waterfall technique disclosed in Hankins to conduct financial transactions and exchanges to utilize various resources including crypto and other currencies so as to take further advantage of features found in decentralized as well as centrally regulated cryptocurrency systems by allow for further flexibility in the ability to manage various transactions (including the types of payment that can be performed within the system) being within the ordinary skill in the art as evidenced by Decastro in view of Hankins.




Re Claims 4, 11 and 17:
The apparatus of Claim 1, wherein the communication device further comprises: a global positioning device, wherein the communication device transmits, and the apparatus receives, information regarding the position or location of the communication device at a time of a generation of the at least two transaction authorization requests, and further wherein the apparatus determines whether the transaction is authorized or not authorized using the position or location information. .[¶0073-tracking transaction data including at a merchant point of sale]

Re Claims 5, 12 and 18:
The apparatus of Claim 1, wherein the at least two transaction authorization requests contain merchant transaction identifying information regarding a merchant involved in the transaction. [¶0073-trackingtransactiondata including at a merchant point of sale]

Re Claims 6, 13 and 19:
The apparatus of Claim 3, wherein the apparatus receives information regarding a picture or a video clip of the account holder or information regarding a picture of a video clip of a merchant involved in the transaction, wherein the information regarding the picture or the video clip of the account holder or the information regarding the picture of the video clip of the merchant involved in the transaction is transmitted from the communication device. [¶0100-personal ID including picture or account holder]

Re Claims 7, 14 and 20:
The apparatus of Claim 3, wherein the apparatus generates an alert message, wherein the alert message contains information regarding the transaction, and further wherein the apparatus transmits the alert 

Re Claims 8 and  15:
 wherein the apparatus transmits a request for a position or location of a second communication device, wherein the second communication device is associated with a merchant involved in the transaction, wherein the apparatus receives information regarding a position or location of the second communication device, wherein the apparatus compares the information regarding the position or location of the communication device with the information regarding the position or location of the second communication device to determine if the transaction is authorized. [¶0039], [¶0074], [¶0088]



















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL S. FELTEN
Examiner
Art Unit 3692



/DANIEL S FELTEN/Primary Examiner, Art Unit 3692